Robert A. Ridl, C.P.A. Director, Local Government Audits Office of State Auditor 200 East 14th Avenue Denver, CO  80203
Dear Mr. Ridl:
This letter is in response to your request of May 7, 1987, for an opinion concerning the applicability of the Local Government Audit Law, sections 29-1-601 through 29-1-608, C.R.S. (1986), to the pension funds of fire protection districts organized pursuant to the Special District Act, sections 32-1-101 through 32-1-1307, C.R.S. (1986 Supp.).
QUESTION PRESENTED AND CONCLUSION
Are pension funds of fire protection districts organized pursuant to the Special District Act subject to the Local Government Audit Law?
Yes.
ANALYSIS
Section 29-1-603(1), C.R.S. (1986) requires of all local governments in the state an "annual audit of the financial affairs and transactions of all funds and activities." (Emphasis added.)  Special districts are included within the definition of "local government" for the purpose of the Local Government Audit Law. Section 29-1-603(2)(d), C.R.S. (1986).
Fire protection districts organized and operating under the Special District Act have the authority, "for and on behalf of the district," to create and maintain firemen's pension funds pursuant to parts 4 and 8, article 30, title 31, C.R.S. (1986).
Section 32-1-1002(1)(g), C.R.S. (1986 Supp.). The board of directors of a fire protection district is authorized to levy property taxes within the district, "the proceeds thereof to be credited to the firemen's pension fund of . . . such . . . district." Section 31-30-405(2), C.R.S. (1986). Any firemen's pension fund so created is subject to the general supervision and control of a board of trustees comprised of the board of directors of the fire protection district and two members of the fire department. Sections 31-30-401, 402(2) and 403(2) and (3)(a), C.R.S. (1986). The board of trustees of the pension fund is required to submit semiannual reports on the condition of the fund to the board of directors of the district. Section 31-30-413, C.R.S. (1986). The treasurer of the fire protection district serves as treasurer of the fund and the district's legal counsel serves as the fund's attorney. Sections 31-30-402(2) and 414, C.R.S. (1986).
It is clear from the foregoing statutes that although a separate board of trustees is established to manage the firemen's pension fund, the fund remains a fund of the district and its maintenance is an activity of the fire protection district. It is, therefore, subject to the Local Government Audit Law.
SUMMARY
Pension funds of fire protection districts are subject to the Local Government Audit Law.
Very truly yours,
                              DUANE WOODARD Attorney General
SPECIAL DISTRICTS PUBLIC FUNDS FIRE DEPARTMENTS RETIREMENT SYSTEMS
Section 29-1-603(1), C.R.S. (1986) Section 29-1-603(2)(d), C.R.S. (1986) Section 31-30-401, C.R.S. (1986) Section 31-30-402(2), C.R.S. (1986) Section 31-30-403(2), C.R.S. (1986) Section 31-30-403(3)(a), C.R.S. (1986) Section 31-30-405(2), C.R.S. (1986) Section 31-30-413, C.R.S. (1986) Section 31-30-414, C.R.S. (1986) Section 32-1-1002(1)(g), C.R.S. (1986) Supp.)
AUDITOR, OFFICE OF STATE
Pension funds of fire protection districts are subject to the Local Government Audit Law.